DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (U.S. Patent No. 3,695,481) in view of Chasteen (U.S. Application Publication No. 2005/0109781) and  Kreisler (U.S. Patent No. 2,195,593).
Foster ‘481 discloses a child-resistant box (Fig. 1) comprising: a container (11) comprising: a base and a wall, wherein the base and the wall define an inner volume of the container, the container has an open-top (Fig., 2)n outwardly rolled rim (16) along a periphery of the open-top; and a closure (10) pivotally coupled to the container, the closure comprising: a central section and a skirt (21) that extends downwards from a periphery of the central section, the skirt has an inner surface and an outer surface, the inner surface of the skirt has one or more projections (31), wherein a space between the one or more projections and the central section is proportional to a thickness of the outwardly rolled rim (Fig. 5), wherein the outwardly rolled rim is configured to slide over the one or more projections under an external force and retained within the space between the one or more projections and the central section (Fig. 5). The method is present in the structure taught by Foster.
Foster fails to teach wherein the outwardly rolled rim is substantially cylindrical in shape and wherein the one or more projections have a rounded bottom and a flat top similar to a quarter sphere.
Chasteen teaches that it is known in the art to manufacture a container having an outwardly rolled rim that is substantially cylindrical in shape (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the rim with a cylindrical shape, in order to reduce sharp edges and since such a modification would be a change in shape of an existing component.
Kreisler teaches that it is known in the art to manufacture a projection (24) with a rounded bottom and a flat top similar to a quarter sphere (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the projections a rounded bottom and a flat top, in order to reduce sharp edges and since such a modification would be a change in shape of an existing component.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. Patent No. 3,695,481) as modified above and further in view of Foster (U.S. Patent No. 4,471,881).
Modified Foster ‘481 teaches wherein the container and the closure are rectangular (Fig. 1), a rear side of the closure is pivotally coupled to a rear side of the container (col. 2, lines 18-26), the one or more projections comprises two spaced-apart projections on the inner surface (Fig. 7), wherein the child-resistant box further comprises two hinge joints (at 25) pivotally coupling the container and the closure.
 Foster ‘481 fails to teach the projections on a front side of the skirt.
Foster ‘881 teaches that it is known in the art to manufacture a box with projections on an inner surface of a front side of the box (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have locate the projections on a front side, since such a modification would be changing the locations of a known part to achieve the same result.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (U.S. Patent No. 3,695,481) as modified above and further in view of Foster (U.S. Patent No. 3,749,230).
Modified Foster ‘481 fails to teach wherein a front wall of the wall of the container is configured to be resiliently depressed inwards under an external force, wherein upon depressing the front wall, the outwardly rolled rim moves inwards to be just past the two spaced-apart projections.
Foster ‘230 teaches that it is known in the art to manufacture a box that is opened by grasping the box in hands with thumbs on a front wall of the wall of the container (Fig. 1); depressing the front wall of the container by the thumbs resulting in moving of the outwardly rolled rim inwards; and lifting the closure outwards and upwards (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box of Foster ‘481 with the opening arrangement taught Foster ‘230, since such a modification would be the use of a known known technique to open a known box in a known manner. 

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Foster ‘230 discloses a different mechanism for opening the container, the examiner maintains that the modified structure reads on applicant’s structure as claimed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733